El Juez Asociado Señor Negrón García
emitió la opinión del Tribunal.
Este recurso, sencillo en su cronología procesal, nos per-mite examinar el alcance de la enmienda a la Regla 46 de Procedimiento Civil, 32 L.P.R.A. Ap. III, según la Ley Núm. 40 de 10 de enero de 1999, y su importancia con respecto a las notificaciones de dictámenes que generan términos jurisdiccionales o de cumplimiento estricto.
I
El 12 de mayo de 1999, el Tribunal de Primera Instan-cia, Sala Superior de Humacao (Hon. Luis A. Amorós Alvarez, Juez), dictó sentencia en la cual declaró con lugar la demanda sobre ejecución de hipoteca presentada por Jorge E. Martínez, Inc. (Martínez, Inc.) contra Abijoe Realty Corp. (Abijoe), en la cual le condena a pagar ciento cua-renta mil seiscientos dólares con sesenta y dos centavos ($140,666.62) en concepto de principal, intereses y honora-rios de abogado. La sentencia fue debidamente archivada en autos y notificada el 17 de mayo. Oportunamente, el 27 de mayo Abijoe solicitó determinaciones de hechos y con-clusiones de derecho adicionales, así como una reconsideración. Se denegaron ambas mociones el 3 de ju-nio, archivadas en autos las copias correspondientes de sus *5notificaciones el 7 de junio, pero, según estamos convenci-dos, depositada en el correo el día 9.(1)
Inconforme, Abijoe presentó apelación ante el Tribunal de Circuito de Apelaciones el 9 de julio. Simultáneamente, la notificó por correo certificado a todas las partes en autos. El 20 de julio, el demandante, Martínez, Inc., pidió su desestimación por falta de jurisdicción. Argumentó que la apelación fue presentada fuera del término jurisdiccio-nal de treinta (30) días, computado a partir del 7 de junio, fecha del archivo en autos de una copia de la notificación de la denegatoria a la solicitud de determinaciones adicio-nales de hechos y derecho. En su escrito, Martínez, Inc. no hizo ninguna referencia a la fecha en la que fue depositada en el correo.
El 5 de agosto, Abijoe se opuso. Invocó la enmienda a la Regla 46 de Procedimiento Civil, supra, y adujo que dicho término comenzó a transcurrir el 9 de junio, día en que el tribunal de instancia realmente depositó en el correo el sobre con la notificación de la denegatoria de su solicitud de determinaciones de hecho y derecho adicionales. Acom-pañó con una copia del sobre franqueado que contiene pre-impresa la dirección del Tribunal de Primera Instancia, Sala de Humacao, Centro Judicial, sellado con el metro del correo el 9 de junio. Ni Martínez, Inc. como tampoco la interventora Corporación Liquidadora de Bienes, Inc., ni ninguna otra parte o persona notificada, comparecieron a cuestionar el planteamiento específico de, como cuestión de realidad, haberse depositado en el correo el día 9 el sobre que contenía la resolución.
Aún así, el 30 de septiembre, el Tribunal de Circuito de Apelaciones (Hons. Rivera de Martínez, Colón Birriel y Rivera Pérez, Jueces) emitió sentencia y desestimó por falta de jurisdicción. Dicho foro, a pesar de citar la enmienda *6aludida introducida a la Regla 46 de Procedimiento Civil, supra, no mencionó ni expuso criterio sobre el plantea-miento de Abijoe de que el depósito en el correo de la reso-lución de instancia fue posterior a su archivo. Abijoe pidió reconsideración sin éxito.
Contra dicha sentencia acudió ante nos Abijoe, me-diante el recurso de autos.(2)
HH f — I
Como apelación civil no procede ante nos el recurso de Abijoe al amparo del Art. 3.002(b) y (c) de la Ley de la Judicatura de Puerto Rico de 1994, según enmendada, 4 L.P.R.A. sec. 22i(b) y (c). Un examen de la sentencia del Tribunal de Circuito de Apelaciones, el apéndice y demás constancias revelan que su recurso no cumple los supuestos establecidos para ser atendido como apelación, a saber, recurrir contra una sentencia final en un caso civil en que se haya determinado la inconstitucionalidad de una *7ley, resolución conjunta, resolución concurrente, regla o re-glamento de una agencia, o en que se plantee la existencia de un conflicto entre sentencias del Tribunal de Circuito de Apelaciones en un caso civil apelado ante dicho tribunal.
Trazamos la ruta decisoria vía certiorari, siguiendo el Art. 3.002(b) de la Ley de la Judicatura de Puerto Rico de 1994, supra, y la Regla 18(a)(2) de nuestro Reglamento, 4 L.P.R.A. Ap. XXI-A.
HH
La correcta notificación de una sentencia es una característica imprescindible del debido proceso judicial.” (Énfasis suprimido.) Rodríguez Mora v. García Lloréns, 147 D.P.R. 305, 309 (1998). Contrario a un término de cumplimiento estricto, el término jurisdiccional es fatal, improrrogable e insubsanable, rasgos que explican por qué no puede acortarse, como tampoco es susceptible de extenderse. R. Hernández Colón, Derecho Procesal Civil, San Juan, Ed. Michie, 1997, págs. 154-155. “Sólo los requisitos de cumplimiento estricto, no los jurisdiccionales, pueden eximirse por causa justificada oportunamente invocada.” Colón Morales v. Rivera Morales, 146 D.P.R. 930, 936 (1998).
Dado el carácter fatal del término jurisdiccional de apelación (como el de otros certiorari especiales) es imprescindible la pronta y correcta notificación a las partes de cualquier sentencia, resolución u orden judicial que genere esos términos. Aflora así otra característica en los trámites de notificación —no sólo con respecto a los escritos judiciales, sino de las notificaciones inter partes— a saber, la simultaneidad.
Esta característica tiene tres (3) vertientes justificativas. La primera, estrictamente jurisdiccional, emana del debido proceso de ley garantizado por la Constitución. En tanto “[e]l debido proceso de ley requiere, *8como regla general, la notificación o citación real y efec-tiva, ajustada a los preceptos estatutarios aplicables” —Asoc. Residentes v. Montebello Dev. Corp., 138 D.P.R. 412, 421 (1995)— dicha notificación tiene que darse simul-táneamente para así evitar un trato desigual entre las partes. García Claudio v. García Guevara, 145 D.P.R. 659 (1998).
La segunda vertiente, de índole procesal, subraya los efectos que la notificación de un dictamen judicial tendrá sobre las partes.
... Una vez dictada una sentencia, las Reglas de Procedi-miento Civil imponen al secretario del tribunal la obligación de notificarla cuanto antes a todas las partes afectadas y de archi-var en autos una copia de la constancia de dicha notificación. Este deber de notificar las sentencias no constituye un mero requisito impuesto por las Reglas de Procedimiento Civil. Su imperiosidad radica, además, en el efecto que tiene dicha noti-ficación sobre los procedimientos posteriores a la sentencia. Falcón Padilla v. Maldonado Quirós, 138 D.P.R. 983, 989 (1995).
El efecto de una tardanza en el envío por correo de la notificación de una sentencia es demorar el momento en el que las partes efectivamente adquieren conocimiento. Por lo tanto, dicha notificación debe hacerse de modo que todas las partes mantengan al máximo posible su derecho a solicitar un remedio posterior a la sentencia en el tribunal de origen o, incluso, recurrir a un tribunal de superior jerarquía.
La tercera vertiente, más bien de índole administrativa, corresponde a la operación interna de las secretarías y a su encausamiento por conducto de las oficinas que procesan la correspondencia de los tribunales. La normativa es, como regla general, lograr la simultaneidad del archivo en autos y la notificación.
Como situación de excepción, no es nuevo el problema de la discrepancia entre el archivo en autos y el depósito en *9el correo frente al cómputo del término de treinta (30) días para apelar, que comienza al día siguiente del archivo en autos de una copia de la notificación de una sentencia.
... Anticipamos, también, que en la eventualidad de que por la negligencia de algún funcionario de Secretaría no aconte-ciera conforme a la mejor práctica, entonces se entendería “que ésta fue archivada y el término comenzó a transcurrir el día en que se cursó la notificación a las partes ...”. García Claudio v. García Guevara, supra, pág. 662. Ello, así, con la evidente in-tención de proteger los derechos de la parte afectada por la demora en la notificación. Véanse, además: Canales v. Converse de Puerto Rico, Inc., 129 D.P.R. 786, 790 (1992); Vda. de Carmona v. Carmona, 93 D.P.R. 140 (1966).
No obstante, reconocimos allí y reiteramos ahora que se trata de una situación de carácter excepcional que sólo procede cuando “una notificación extremadamente tardía ... afect[a] el término para revisar”. García Claudio v. García Guevara, supra, pág. 662. (Escolio omitido.) Rodríguez et al. v. A.R.Pe., 149 D.P.R. 111, 117-118 (1999).
IV
Con este sucinto trasfondo examinamos la enmienda a la Regla 46 de Procedimiento Civil, supra, que entró en vigor treinta (30) días después de su aprobación. Dispone:
Será deber del secretario notificar a la brevedad posible den-tro de las normas que fije el Tribunal Supremo, las sentencias que dicte el tribunal, archivando en autos copia de la sentencia y de la constancia de la notificación y registrando la sentencia. La anotación de una sentencia en el Registro de Pleitos y Pro-cedimientos constituye el registro de la sentencia. La sentencia no surtirá efecto hasta archivarse en autos copia de su notifi-cación y el término para apelar empezará a correr a partir de la fecha de dicho archivo. Si la fecha de archivo en autos de copia de la notificación de la sentencia, resolución u orden es distinta a la del depósito en el correo de dicha notificación, el término se calculará a partir de la fecha del depósito en el correo. (Énfasis en en el original.)
Su texto establece que los términos que se computan a partir del archivo en autos de la copia de la notificación de *10una sentencia, resolución, orden, comenzarán a transcu-rrir a partir del depósito en el correo de la notificación del dictamen cuando esta fecha sea distinta a la del archivo en autos de éste.
Su exposición de motivos recoge el propósito de salvaguardar al máximo los derechos apelativos de las partes, cuando la notificación postal no coincide con la del archivo en autos del dictamen. Véase 1999 Leyes de Puerto Rico 200. El Informe del Senado de 12 de noviembre de 1998 sobre el P. de la C. 1962, Decimotercera Asamblea Legislativa, 5ta Sesión Ordinaria, expone así su alcance:
El P. de la C. 1962, tiene por objeto enmendar la Regla 46 de Procedimiento Civil de 1979, a los efectos de establecer que la fecha de archivo en autos de la notificación de cualquier sen-tencia, resolución u orden será la fecha de depósito en el correo. Esto es así ya que la enmienda que practica esta medida dis-pone que si la fecha de archivo en autos de copia de la notifica-ción de la sentencia, resolución u orden es distinta a la fecha de la puesta en el correo de la notificación, prevalecerá esta última fecha.
En este informe se practica una enmienda técnica que con-siste en añadir la palabra “resolución” en el texto de la medida, que por inadvertencia se omitió, ya que en el título de la me-dida se incluye.
Es la intención legislativa que todos los términos que apli-quen a sentencias, resoluciones y órdenes de los tribunales efec-tivamente empiecen a correr desde la fecha del depósito del so-bre conteniendo la notificación en el United States Postal Service-, esto significa que no se considerará depósito en el co-rreo la fecha del metro de correspondencia del tribunal, sino la fecha del matasellos del correo federal, si es que el correo le impone una fecha diferente a la del metro de correspondencia. (Énfasis suplido.)
Adviértase que la Ley Núm. 40 de 10 de enero de 1999 que nos ocupa enmendó sólo la Regla 46 de Procedimiento Civil, supra, y que existen tres (3) disposiciones legales que permanecieron inalteradas y contienen el lenguaje clásico de que un apelante tendrá treinta (30) días “contados a partir del archivo en autos de una copia de la notificación *11de la sentencia”. Véanse: el Art. 4.002(a) del Plan de Reor-ganización de la Rama Judicial Núm. la, Ley Núm. 1 de 28 de julio de 1994 (4 L.P.R.A. sec. 22k(a)); la Regla 53.1(a) de Procedimiento Civil, 32 L.P.R.A. Ap. Ill, y la Regla 13(A) del Reglamento del Tribunal de Circuito de Apelaciones, 4 L.P.R.A. Ap. XXII-A.
Es evidente que la enmienda introducida no varía la regla general y su contenido más bien versa sobre la forma de computarse el término. En buena técnica de redacción legislativa debió ubicarse en la Regla 68.3, in fine, de Procedimiento Civil, 32 L.P.R.A. Ap. III.
Aun así, la cuestión no altera la obvia intención legisla-tiva y los términos de esta decisión. Del informe del Se-nado surge claramente el propósito de hacer extensiva la fecha de depósito en el correo a todos los casos de discre-pancia entre ésta y la fecha del archivo en autos de la copia de una sentencia, resolución u orden. Debe entenderse en-tonces, por analogía sustentada en el expediente legisla-tivo que, cuando no hay simultaneidad, la fecha del depó-sito en el correo es el punto de origen y aplica a todos los términos jurisdiccionales y aquellos recursos de certiorari de cumplimiento estricto.
Ha sido preocupación en el seno del Tribunal, el peligro potencial que podría representar la mala utilización de otro sobre originado en el mismo tribunal, en un caso dis-tinto, con fecha propicia para manipular, por vía de la fe-cha del franqueo, la notificación real del archivo en autos y su depósito en el correo. Esta inquietud responde a la rea-lidad de que diariamente las secretarías de nuestros tribu-nales generan miles de notificaciones cursadas por correo en sobres franqueados con los metros postales asignados a cada sede. Como los sobres ni las fechas del franqueo postal en ellos impresos quedan relacionados ni identificados en su exterior con el escrito que contienen, la única forma de evitar totalmente el potencial de la mala práctica seña-lada, requeriría que cualquier metodología —mecánica o *12manual— identificara cada uno de los miles de sobres(3) con el número del caso y detallará si se trata de una sen-tencia, resolución u orden. De más está decir lo costoso que ello sería, exacerbando nuestras limitaciones presupuesta-rias y afectando el mejor uso del personal y la buena mar-cha del Tribunal.
La implantación de las mejores normas y procedimientos administrativos que permitan alcanzar la simultaneidad entre el archivo en autos y la notificación por correo pertenece a la esfera del control administrativo de cada sede del tribunal. Su solución consiste en lograr la coordinación necesaria entre la función de notificaciones y la sección interna de correos. La meta es establecer una regularization en el envío de las notificaciones de sentencias, resoluciones y órdenes a las partes. La secretaría del tribunal debe remitir dichas notificaciones a la división de correos el mismo día en el que conste el archivo en autos. Una vez sellados y franqueados los sobres, el funcionario de correos deberá depositar dicha correspondencia en hora hábil ese día, directamente en la oficina de correos (U.S.P.S.). Cuando se aparte de esa práctica por alguna razón justificada,(4) debe levantarse un acta o anotarse en un registro las razones que impidieron el envío oportuno. De este modo, cualquier alegación de parte afectada debido a la falta de simultaneidad entre el archivo en autos y su envío podrá corroborarse con los expedientes oficiales del tribunal correspondiente.
Aclarado estos extremos, no podemos pasar por alto que la enmienda a la citada Regla 46 de Procedie-*13miento Civil afecta también la práctica apelativa en lo re-lativo a la necesidad de todo apelante o peticionario acre-ditar e incluir, como parte del apéndice, los documentos demostrativos de la jurisdicción, de modo que el tribunal apelativo pueda constatar sus bases jurisdiccionales. Véanse: la Regla 17 del Reglamento del Tribunal Supremo, 4 L.P.R.A. Ap. XXI-A, y la Regla 16 del Reglamento del Tribunal de Circuito de Apelaciones, 4 L.RR.A. Ap. XXII-A. Cuando la fecha del archivo en autos fuere distinta a su depósito en el correo, la mejor práctica que se ha de seguir por un apelante o peticionario sería incluir en el apéndice de su escrito —junto al recibo del archivo en autos con copia de la notificación de sentencia— una copia del sobre sellado y timbrado en que consta la fecha del depósito en correo de la notificación del dictamen judicial correspondiente. (5)
Claro está, de surgir cualquier discrepancia, la parte opositora podrá en forma fehaciente traerlo a la considera-ción del tribunal y a la luz de la totalidad de las circuns-tancias, incluida una certificación de la secretaría del tribunal de origen en cuanto al trámite específico de la correspondencia y notificación del día particular. (6)
V
Con vista a esta normativa, no cabe duda de que en el caso de autos, el tribunal de instancia dictó sentencia el 12 de mayo de 1999 (notificada a las partes y archivada en autos el 17 de mayo) por lo que la oportuna presentación por Abijoe el 27 de mayo de una solicitud de determinacio-*14nes de hechos y conclusiones de derecho adicionales —que cumplía con los parámetros establecidos en Andino v. Topeka, Inc., 142 D.P.R. 933 (1997)— interrumpió el término jurisdiccional para recurrir en alzada hasta tanto el tribunal de instancia archivase en autos una copia de la notifi-cación de la resolución para adjudicarla. Regla 43.4 de Pro-cedimiento Civil, 32 L.P.R.A. Ap. III.
Subsiguientemente, cuando el tribunal la denegó el 3 de junio y notificó su archivo en autos el 7 de junio —pero la depositó en el correo el 9 de junio— fue que comenzó el término para Abijoe apelar la sentencia. Dicho término, computado desde el 10 de junio (Regla 68.1 de Procedi-miento Civil, 32 L.P.R.A. Ap. III) venció el viernes 9 de julio, fecha en la que efectivamente Abijoe presentó y noti-ficó su apelación, esto es, dentro del plazo de treinta (30) días. El Tribunal de Circuito de Apelaciones tenía jurisdic-ción y, por ende, la obligación de atenderla. (7)
A la luz de lo antes expuesto, al amparo de la Regla 50 de nuestro Reglamento, 4 L.P.R.A. Ap. XXI-A, se expedirá *15el auto y dictará sentencia revocatoria, mediante la cual se devuelva el caso al foro apelativo.(8)
Se dictará la sentencia correspondiente.(9)
El Juez Asociado Señor Rebollo López concurrió con el resultado sin opinión escrita. El Juez Presidente Señor An-dréu García se inhibió.

 Notamos que el 1ro y 22 de junio, Abijoe presentó dos (2) mociones de recon-sideración más y un relevo de sentencia, respectivamente. Fueron denegadas. Sus trámites en nada alteran la cronología jurisdiccional sobre su apelación.


 Discute los siguientes señalamientos de error:
“A. PRIMER ERROR Incide en error manifiesto, grave, perjudicial y violatorio del derecho de apelación de Abijoe Realty Corp. (Abijoe), la Sentencia del Tribunal de Circuito declarándose sin jurisdicción para considerar dicha apelación.
“B. SEGUNDO ERROR La Sentencia priva a Abijoe de la protección de derechos sustantivos de propiedad garantizados y protegidos por el ordenamiento constitucio-nal vigente en esta jurisdicción.
“C. TERCER ERROR La Sentencia es nula absoluta pues fue dictada por un panel del Tribunal de Circuito cuya constitución y vigencia, viola el ordenamiento dispuesto en ley y por ende el debido proceso de ley, por lo que dicho panel carece de autoridad en ley para actuar sobre la apelación de Abijoe.
“D. CUARTO ERROR La demandante coapelada Jorge E. Martínez'Inc. está impedida por sus propios actos, de negar la jurisdicción del Tribunal de Circuito para revisar la Sentencia de Instancia por un alegado incumplimiento de Abijoe con el término apelativo, pues las actuaciones inducidas de la Secretaría de Instancia, y de Instancia propiamente al proceder a la ejecución y satisfacción de la sentencia para beneficio de la primera previo a que la misma adviniera final y firme, ya que son dichas actuaciones las que convirtieron el derecho de apelación de Abijoe en un ejercicio académico e inoficioso.
“E. QUINTO ERROR La sentencia del Tribunal de Circuito priva a Abijoe de su derecho de propiedad de los intereses devengados por la suma principal depositada (y no pagada) por las porciones expropiadas del inmueble, por lo que la Ley Núm. 69 del 14 de agosto de 1991, 7 L.RR.A. 253b, es inconstitucional.” Apelación, págs. 5,10, 13, 15 y 19.


 Inmunizar el sistema frente a ese potencial mal uso, impondría a las secre-tarías la obligación de identificar en el exterior de los sobres asuntos que no lo ameritan, como son los ex parte y escritos que contienen mociones en las que los términos no son jurisdiccionales ni de cumplimiento estricto.


 Tomamos conocimiento judicial de interrupciones al sistema de energía eléc-trica, desalojo de las facilidades del tribunal debido a eventos impredecibles y des-perfectos mecánicos o agotamiento de los materiales básicos que se usan en la ma-quinaria de franquear los sobres.


 De más está decir que según la obligación ética de veracidad requerida por la Regla 9 de Procedimiento Civil, 32 L.P.R.A. Ap. Ill, y los Cánones 9 y 12 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX, cualquier alteración o uso indebido de un sobre, estaría sujeto no sólo a sanciones económicas, sino disciplinarias contra el abogado.


 Situación que una vez implantada la coordinación entre la secretaría y la sección de correo del tribunal, visualizamos que sólo ocurrirá en las situaciones ex-cepcionales e imprevistas antes mencionadas. Véase el escolio 4.


 Según indicado, la norma general parte de la base de que hay simultaneidad entre el archivo y el depósito en el correo. Al respecto, subsisten varias disposiciones que toman el archivo en autos como punto de partida para computar el término. Cuando estamos ante la situación que produce la norma general, se justifica que no sólo exijamos que se incluya en el apéndice una copia del volante de notificación, como prueba fehaciente para la determinación de jurisdicción, sino que imprimamos a esa omisión cariz de falta de jurisdicción. Al respecto, hemos resuelto que si no se incluye el volante de notificación en el apéndice dentro del término establecido para presentar el recurso, éste no se perfecciona a tiempo y priva al tribunal de jurisdicción. En otras palabras, omitir el volante de notificación en el apéndice, en casos que se rigen por términos jurisdiccionales, conlleva que el tribunal carezca de jurisdicción.
En el caso de referencia, el Reglamento de este Tribunal y el Reglamento del Tribunal del Circuito de Apelaciones no exigen taxativamente la inclusión del sobre, pues fueron aprobados antes de la citada Ley Núm. 40. Estamos ante una situación que se aparta de la norma general de simultaneidad y configura una anomalía inde-seable causada por la Secretaría del tribunal recurrido. La mejor práctica es que se incluya en el apéndice el sobre de envío. Sin embargo, no podemos concluir que su omisión produce automáticamente y de forma fatal la falta de perfeccionamiento del recurso en tiempo, que a su vez genera la falta de jurisdicción. Ahora bien, si una vez señalada la falta, el peticionario o apelante (según sea el caso) la subsana con pron-titud, el tribunal no carecería de jurisdicción. Esa es la situación de autos.


 Lo resuelto toma innecesario discutir los restantes señalamientos de error.


 Por la naturaleza de algunos de nuestros pronunciamientos de control admi-nistrativo, se ordena la notificación de la presente opinión y sentencia a la Oficina de la Directora de la Administración de los Tribunales, Hon. Mercedes M. de Bauer-meister, para la verificación e implantación correspondiente en las secretarías de los tribunales.